 

--------------------------------------------------------------------------------

Exhibit 10.8
 
AGREEMENT OF PURCHASE AND SALE
 
          THIS AGREEMENT (“Agreement”) is made as of the 18th day of December,
2008 (the “Effective Date”), between Bank One, Chicago, NA, as successor by
merger with Bank One, Wilmette, f/k/a, First Illinois Bank of Wilmette, as
Trustee under Trust Agreement dated January 29, 1986 and known as Trust Number
TWB-0454 (the “Seller”) and Whitestone REIT Operating Partnership, L.P., a
Delaware limited partnership, or its designee (the “Purchaser”).
 
          WHEREAS, Seller has agreed to sell and Purchaser has agreed to
purchase the Property (as hereinafter defined);
 
          NOW, THEREFORE, in consideration of the agreements contained herein
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties agree as follows:
 
          1. Property. Seller hereby agrees to sell and Purchaser, or his
designee, hereby agrees to purchase from Seller certain real property in the
City of Buffalo Grove, Lake County, Illinois, municipally known as Spoerlein
Commons, 1151 McHenry Road, Buffalo Grove, Illinois 60084, generally comprising
approximately 3.6595 acres of land and more particularly described on Exhibit A
hereto and hereby incorporated by reference herein, together with an
approximately 50,000 square foot retail/office building and all other
improvements located thereon and all rights, easements, hereditaments and
appurtenances thereto belonging, together with all telephone numbers for the
Property and all tangible and intangible personal property of Seller located on
and used in connection with the operation of the Property (collectively, the
“Property”).
 
          2. Earnest Money. Within three (3) business days after the Effective
Date, Purchaser shall deposit with Chicago Title Insurance Company (the “Escrow
Agent”) Fifty Thousand and 00/100 Dollars ($50,000.00) in cash or certified or
cashier’s check as earnest money (the “Earnest Money”). Said Earnest Money shall
be refundable to Purchaser in accordance with Section 4 hereof. The parties
hereto covenant and agree that in performing any of its duties under this
Agreement, Escrow Agent shall not be liable for any loss, costs or damage which
it may incur in the capacity of Escrow Agent, except for any loss, costs or
damage arising out if its default or gross negligence.
 
          Purchaser and Seller shall indemnify the Escrow Agent and hold the
Escrow Agent harmless from all damage, costs, claims and expenses arising from
performance of its duties as Escrow Agent including reasonable attorney’s fees,
except for those damages, costs, claims and expenses resulting from the gross
negligence of willful misconduct of the Escrow Agent.
 
          Accordingly, Escrow Agent shall not incur any liability with respect
to (i) any action taken or omitted to be taken in good faith upon advice of
counsel given with respect to any questions relating to duties and
responsibilities, or (ii) to any action taken or omitted to be taken in reliance
upon any documents, including any written notice of instruction provided for in
this Agreement, not only as to its execution and the validity and effectiveness
of its provisions, but also to the truth and accuracy of any information
contained therein, which Escrow Agent shall in good faith believe to be genuine,
to be signed or presented by a proper person or persons and to conform with the
provisions of this Agreement. The Seller and/or Purchaser are aware the Federal
Deposit Insurance Corporation (FDIC) coverages apply to a maximum amount of
$250,000.00 per depositor (as may be modified by the FDIC from time to time).
Further, the Seller and/or Purchaser do not and will not hold Escrow Agent
liable for any loss occurring which arises from bank failure or error,
insolvency or suspension, or a situation or event which falls under the FDIC
coverages.
 
 
 

--------------------------------------------------------------------------------

 

          In the event any party to the transaction underlying this Agreement
shall tender any performance after the time when such performance was due,
Escrow Agent may proceed under this Agreement unless one of the parties to this
Agreement shall give to the Escrow Agent written direction to stop further
performance of the Escrow Agent’s functions hereunder. In the event written
notice of default or dispute is given to the Escrow Agent by any party, or if
Escrow Agent receives contrary written instructions from any party, then Escrow
Agent will promptly notify all other parties of such notice. Thereafter, Escrow
Agent will decline to disburse funds or to deliver any instrument or otherwise
continue to perform its escrow functions, except upon receipt of a mutual
written agreement of the parties or upon an appropriate order of court. In the
event of a dispute, the Escrow Agent is authorized to deposit the escrow into a
court of competent jurisdiction for a determination as to the proper disposition
of said funds. In the event that the funds are deposited in court, the Escrow
Agent shall be entitled to file a claim in the proceeding for its costs and
counsel fees, if any.
 
          3. Purchase Price. The purchase price (the “Purchase Price”) of the
Property shall be an amount equal to Nine Million Four Hundred One Thousand and
00/100 Dollars ($9,401,000.00). At the Closing, all Earnest Money shall be
applied to the Purchase Price, and the balance of the Purchase Price shall be
paid in part in cash and in part in Units of limited partnership of Purchaser
(“Units”) or shares of stock in Purchaser’s general partner, Whitestone REIT, a
Maryland real estate investment trust (“Shares”) as follows: (i) Five Million
Four Hundred Fifty Thousand and 00/100 Dollars ($5,450,000.00) in cash at
Closing by wire transfer of immediately available funds and (ii) the balance of
the Purchase Price, subject to the adjustments and prorations required by this
Agreement, (“Unit Dollar Value”) by Purchaser’s delivery to Seller of that
number of Units or Shares (to be determined by Seller) obtained by dividing the
Unit Dollar Value by $5.15. In any event, the Units shall be freely convertible
to Shares at any time after July 1, 2009, pursuant to the Purchaser’s limited
partnership agreement, as may be amended from time to time.
 
          4. Inspection Period; Refund of Earnest Money; Due Diligence
Materials. Purchaser shall have until December 22, 2008 (“Inspection Period”) to
make such determinations with respect to the Property as Purchaser deems
appropriate and to elect to either continue or terminate this Agreement.
Purchaser may terminate this Agreement, and receive a full refund of the Earnest
Money, less $10.00 to be retained by Seller as consideration for entering into
this Agreement, by delivering written termination notice to Seller at any time
prior to expiration of the Inspection Period. In the event of such termination,
Purchaser agrees to reimburse Seller the cost of obtaining the Survey. If
Purchaser does not so terminate this Agreement, the Earnest Money shall
thereafter be nonrefundable (except as expressly otherwise set forth in this
Agreement) and this Agreement shall remain in effect.
 
 
2

--------------------------------------------------------------------------------

 
 
          Within five (5) days after the Effective Date, Seller shall deliver to
Purchaser at Seller’s sole expense the information more particularly described
on Schedule 4 hereto (the “Due Diligence Materials”). For each day of Seller’s
delay in delivering all of the Due Diligence Materials beyond five (5) days
after the Effective Date, the Inspection Period and Closing Date shall (at
Purchaser’s option) be extended by one (1) day.
 
          5. Costs and Prorations.
 
                    (a) Purchaser shall pay for all recording costs applicable
to the deed of transfer, the premium for extended or additional coverage or
endorsements to the Title Policy to be delivered at Closing pursuant to Section
6(c) hereof and the premium for any lender’s title policy, the costs of any
Phase I environmental report, property condition assessment, appraisal, and
other third party reports obtained by Purchaser for its due diligence. Seller
shall pay for preparation of the deed of transfer, all transfer taxes applicable
to the deed of transfer, the costs of production of the title search or
abstract, the premium for the Title Policy to be delivered at Closing pursuant
to Section 6(c) hereof and the Survey required pursuant to Section 8 hereof.
Each party shall pay its own attorney’s fees. Purchaser shall pay all expenses
incident to any financing obtained for the purchase of the Property.
 
                    (b) The following shall be prorated between the parties as
of the Closing Date as defined in Section 7: (i) ad valorem property taxes
constituting a lien against the Property for the year in which the Closing
occurs and all other unpaid assessments with respect thereto, and (ii) rents and
other tenant charges, utilities, and operating expenses for the Property for the
calendar month in which Closing occurs, subject to subsections 6(c) and 6(d)
below. If applicable, percentage rent attributable to sales at the Property for
the year in which Closing occurs shall be prorated on a straight line basis for
the year in which Closing occurs based on the number of days Seller and
Purchaser each own the Property in the year in which the Closing occurs. In the
event such proration is based upon a previous year’s taxes or assessment, after
Closing, at such time as any of the taxes or assessments are capable of exact
determination, the party having the information permitting the exact
determination shall send to the other party a detailed report of the exact
determination so made. Within thirty (30) days after both Seller and Purchaser
shall have received such report, Seller and Purchaser shall adjust the amounts
apportioned pursuant to the estimates made at Closing to reflect the exact
determinations contained in the report, and Seller or Purchaser, as the case may
be, shall pay to the other whatever amount shall be necessary to compensate for
the difference. Purchaser shall receive a credit against the Purchase Price in
the amount of all security deposits (together with interest required to be paid
thereon) held or required to be held by Seller under the Leases. Purchaser shall
have no rights to any of Seller’s utility deposits for the Property, and Seller
shall be entitled to seek a refund of the same.
 
                    (c) Nondelinquent rent collected by Seller after Closing
attributable to periods from and after Closing shall be promptly remitted to
Purchaser. Delinquent rent collected by Seller and Purchaser after the date of
Closing shall be delivered by the recipient as follows: Within fifteen (15) days
after the receipt thereof, Seller and Purchaser agree that all rent received by
Seller or Purchaser shall be applied first to then current rents, and then to
delinquent rents for periods after Closing and then to delinquent rents for
periods prior to Closing. Seller retains the right to pursue tenants for payment
of delinquent rent but may not seek to dispossess a tenant, terminate a lease or
enforce a landlord lien.
 
 
3

--------------------------------------------------------------------------------

 

                    (d) Seller, as landlord under the Leases, is currently
collecting from tenants additional rent to cover taxes, insurance, utilities,
maintenance and other operating costs and expenses incurred by Seller in
connection with the ownership, operation, maintenance and management of the
Property (such expenses, collectively “Expenses” and such collections,
collectively “Collections”). Non delinquent Collections for the month in which
Closing occurs shall be prorated in the same manner as other rents as set forth
above. Subsequent to Closing Purchaser shall calculate adjustments for Expenses
incurred and Collections received for the year of Closing and shall prepare and
present to Seller a calculation of the Collections received and Expenses
incurred by each of Seller and Purchaser attributable to each party’s period of
ownership. The parties shall make the appropriate adjusting payment between them
within 30 days after presentment to Seller of Purchaser’s calculation. Either
party may inspect the other’s books and records related to the Property to
confirm the calculation.
 
          6. Conditions Precedent To Purchaser’s Obligations. Seller
acknowledges that as a condition precedent to Purchaser’s obligations hereunder,
the following shall occur on or before the Closing Date, any of which conditions
may be waived by Purchaser in its sole discretion:
 
                    (a) Purchaser shall have received a current Phase I
environmental assessment satisfactory to Purchaser prepared by a competent
licensed environmental engineer satisfactory to Purchaser that does not
recommend a Phase II environmental assessment and reflecting that there are no
hazardous wastes or hazardous materials located on or below the surface of the
Property, and that the Property is in compliance with all applicable
environmental laws, ordinances, rules and regulations.
 
                    (b) Prior to the expiration of the Inspection Period, Seller
shall have delivered to Purchaser (i) Qualifying Tenant Estoppels (defined
below) executed by tenants occupying at least 90% of the rentable square
footage of the Property, and (ii) any subordination, non-disturbance and
attornment agreements (“SNDA’s”) reasonably required by Purchaser or Purchaser’s
lender from tenants at the Property. Seller agrees to use reasonable efforts to
obtain the required tenant estoppels and SNDA’s. For purposes hereof, a
“Qualifying Tenant Estoppel” is a tenant estoppel substantially in the form of
Exhibit B (or in any other form reasonably required by or acceptable to
Purchaser and Purchaser’s lender) that does not include any information that is
materially inconsistent with Seller’s representations and warranties in this
Agreement.
 
                    (c) Chicago Title Insurance Company (the “Title Company”)
shall be irrevocably committed to issue upon Closing a 2006 ALTA Owner’s Policy
of Title Insurance (the “Title Policy”), insuring Purchaser as owner of fee
simple title to the Property, subject only to Permitted Exceptions (defined
below), in the amount of the Purchase Price, and containing such endorsements as
Purchaser shall have requested.
 
                    (d) Each and every representation and warranty of Seller set
forth in Section 10 shall be true and correct, and Seller shall not be in
default under any of its obligations under this Agreement, as of Closing.
 
 
4

--------------------------------------------------------------------------------

 

          7. Closing. Subject to all preconditions set forth herein, the closing
or settlement (“Closing”) of the transaction contemplated hereby, unless
terminated in accordance with this Agreement or as otherwise agreed upon by
Purchaser and Seller, shall be held via the mails, through the Title Company, or
at the offices of Whitestone REIT, 2600 S. Gessner Road, Suite 500, Houston,
Texas 77063 at 10:00 a.m. on January 15, 2009 or such earlier date as Seller may
determine or such other place and time as the parties may agree (such date shall
be referred to herein as the “Closing Date”).
 
          At Closing, Seller shall convey to Purchaser good, marketable and
insurable title to the Property by special warranty deed acceptable to Purchaser
and the Title Company (the “Deed”), subject to (i) standard exceptions for real
property taxes not yet due and payable, and (ii) any other matters which are
waived by, or acceptable to, Purchaser pursuant to Section 9 (the “Permitted
Exceptions”).
 
          8. Survey. Seller at its expense, has ordered an ALTA survey of the
Property from a reputable registered local surveyor selected by Purchaser
(“Survey”) and delivered a copy of the Survey to the Purchaser. The Survey must
indicate, among other things, the exact location and square footage of
improvements located on the Property and shall indicate the exact metes and
bounds and aggregate acreage of the Property, together with the metes and bounds
and acreage of any and all portions of the Property located within (a) any
public right of way (including any proposed right of way or any proposed
widening of any existing right of way), (b) any body of water, (c) any 100-year
flood plain, (d) any marshlands or wetlands and (e) any easement areas, buffer
zones or natural preserves in which the construction of buildings is prohibited
by any law, ordinance, regulation or private covenant including PUD conditions
governing the Property of the Property. After the Survey shall have been
completed, the description of the Property shall automatically be amended to
conform to the legal description based on the Survey, and thereafter, the new
legal description shall be the legal description of the Property for all
purposes relating to this Agreement.
 
          9. Title. Within five (5) days after the Effective Date, Seller shall
deliver to Purchaser a title insurance commitment in the amount of the Purchase
Price covering the Property issued by the Title Company (the “Title
Commitment”). Purchaser shall have until December 31, 2008 to object to any
matters shown on the Title Commitment or Survey by written notice to Seller
(“Title Objection Notice”). Purchaser may also object to any new matters
thereafter revealed by a title update or survey update by subsequent Title
Objection Notice to Seller. Within five (5) days after receipt of Purchaser’s
Title Objection Notice, Seller shall either (i) deliver written notice to
Purchaser of any title or Survey objections which Seller elects not to cure, or
(ii) cure or satisfy such objections (or commence to cure or satisfy such
objections as long as Seller reasonably believes such objections may be cured or
satisfied at least five (5) business days prior to Closing). Within five (5)
days after receipt of Seller’s written notification that Seller elects not to
cure a title or Survey objection, Purchaser may terminate this Agreement and
receive a full refund of the Earnest Money by delivering written notice thereof
to Seller. If Purchaser does not so terminate this Agreement, then any such
title or Survey objection which Seller elects not to cure shall be deemed waived
by Purchaser and shall be an additional Permitted Exception. If any objection
which Seller elects to cure is not satisfied by Seller at least five (5)
business days before the scheduled date of Closing, Purchaser shall have the
right to terminate this Agreement, in which case the Earnest Money shall be
returned to Purchaser and neither party shall have any further rights,
obligations or duties under this Agreement. If Seller does cure or satisfy the
objections at least five (5) business days prior to Closing, then this Agreement
shall continue in effect. Any exception to or defect in title which Purchaser
shall elect to waive, or which is otherwise acceptable to Purchaser, shall be
deemed an additional Permitted Exception to title at Closing. Seller covenants
and agrees not to alter or encumber in any way Seller’s title to the Property
after the date hereof.
 
 
5

--------------------------------------------------------------------------------

 
 
          Notwithstanding anything in this Agreement to the contrary, Seller
shall cause any deed of trust, mortgage, deed to secure debt, judgment or other
lien for a liquidated sum encumbering the Property to be released at or before
Closing.
 
          10. Seller’s Representations and Warranties. As of the date hereof and
as of the Closing Date (as evidenced by Seller’s downdate certificate to be
provided at Closing), Seller represents, warrants and covenants to Purchaser
that:
 
                    (a) There are and there will be no parties in possession of
any portion of the Property as lessees, and no other party has been granted an
oral or written license, lease, option, purchase agreement or other right
pertaining to the use, purchase or possession of any portion of the Property,
other than tenants in possession under the Leases (defined hereafter). True,
complete and correct copies of all leases affecting the Property and any
amendments thereto (collectively, the “Leases”) have been or will be furnished
to Purchaser within seven (7) days after the Effective Date as part of the Due
Diligence Materials, together with true, correct and complete copies of any
service, maintenance or other contracts or agreements with third parties
relating to or affecting the Property (the “Contracts”). A schedule and rent
roll of all Leases and amendments is attached hereto as Exhibit C (“Lease
Schedule”) and incorporated herein by reference. Such Leases and Contracts are
valid and binding in accordance with their respective terms and conditions, are
in full force and effect, and, to Seller’s knowledge, have no uncured breach or
default by any party except as disclosed on Exhibit C. To Seller’s knowledge, no
off-sets or defenses are available to any party under the Leases or Contracts.
All Contracts are cancellable upon not more than thirty (30) days prior written
notice. No rents have been collected more than thirty (30) days in advance and
no tenant is entitled to any allowance for decoration, redecoration or other
improvements under any of the Leases (a “TI Allowance”), except as specifically
set forth on Exhibit C. There are no leasing brokerage agreements, leasing
commission agreements or other agreements providing for the payment of any
amounts, and no commissions due, for leasing activities with respect to the
Property except as set forth in the Leases or on Exhibit C. Purchaser shall have
no liability for (and Seller hereby indemnifies Purchaser against any claim for)
any such leasing commissions and any TI Allowance with respect to the Leases
except to the extent (i) expressly allocated to Purchaser on Exhibit C, or (ii)
expressly provided for in any current Lease or any Lease entered into after the
Effective Date that is approved by Purchaser pursuant to Section 16 below.
 
                    (b) The Seller has not received written notice of any
default (nor does Seller have any knowledge of any default) under any note or
deed of trust related to or secured by the Property. The execution and delivery
of this Agreement, the consummation of the transaction herein contemplated and
the compliance with the terms and provisions hereof will not conflict with or
(with or without notice or the passage of time or both) result in a breach of
any of the terms or provisions of, or constitute a default under, any indenture,
mortgage, loan agreement or instrument to which the Seller is a party or by
which the Seller or the Property is bound, any applicable regulation or any
judgment, order or decree of any court having jurisdiction over the Seller or
the Property.
 
 
6

--------------------------------------------------------------------------------

 
 
                    (c) The Seller has not received any written notice, nor is
the Seller aware, of any violation of any ordinance, regulation, law, statute,
rule or restriction relating to the Property.
 
                    (d) There are no attachments, executions, assignments for
the benefit of creditors, or voluntary or involuntary proceedings in bankruptcy
or under any applicable debtor relief laws or any other litigation contemplated
by or pending or threatened against the Seller or the Property.
 
                    (e) Seller has been duly organized and is validly existing
under the laws of the State of Illinois. Seller has the full right and authority
to enter into this Agreement and to transfer all of the Property to be conveyed
by Seller pursuant hereto and to consummate or cause to be consummated the
transactions contemplated herein to be made by Seller. The person signing this
Agreement on behalf of Seller is authorized to do so. This Agreement
constitutes, and all agreements and documents contemplated hereby (when executed
and delivered pursuant hereto) will constitute, the valid and legally binding
obligations of Seller, enforceable in accordance with their respective terms. No
other signatures or approvals are required to make this Agreement fully
enforceable by the Purchaser with respect to the Seller or the Property. This
Agreement constitutes, and all agreements and documents contemplated hereby
(when executed and delivered pursuant hereto) will constitute, the valid and
legally binding obligations of Seller, enforceable in accordance with their
respective terms.
 
                    (f) The Seller has and will convey to the Purchaser good,
marketable and indefeasible title in fee simple to the Property, subject only to
the Permitted Exceptions.
 
                    (g) There is no pending or threatened condemnation or
similar proceeding or assessment affecting the Property or any part thereof, nor
to the knowledge of the Seller is any such proceeding or assessment contemplated
by any governmental authority. There will be no claim against the Property or
Purchaser for or on account of work done, materials furnished, and utilities
supplied to the Property prior to the Closing Date. To Seller’s knowledge, there
are no public plans or proposals for changes in road grade, access, or other
municipal improvements which would adversely affect the Property or result in
any assessment; and, to Seller’s knowledge, no ordinance authorizing
improvements, the cost of which might be assessed against Purchaser or the
Property, is pending.
 
                    (h) No portion of the Property is within the area determined
to be within any flood hazard areas, including the 100-year flood plain on the
Flood Insurance Rate Map published by the Federal Emergency Management Agency
and/or by the United States Army Corps of Engineers and/or Lake County and/or
the State of Illinois, except as may be shown on the Survey.
 
                    (i) Seller has not entered into any agreement to dispose of
its interest in the Property or any part thereof, except for this Agreement.
 
 
7

--------------------------------------------------------------------------------

 
 
                   (j) Seller is not a party to any litigation which is still
pending, and knows of no threatened litigation, affecting or relating to the
Property.
 
                    (k) Neither the Seller, nor to Seller’s knowledge, any other
party has ever caused or permitted any “hazardous material” (as hereinafter
defined) to be placed, held, located, or disposed of on, under, or at the
Property or any part thereof in forms or concentrations which violate applicable
laws and regulations, and, to Seller’s knowledge, neither the Property nor any
part thereof has ever been used as a dump or storage site (whether permanent or
temporary) for any hazardous material. As used herein, “hazardous material”
means and includes any hazardous, toxic, or dangerous waste, substance, or
material defined as such in, or for purposes of, the Comprehensive Environmental
Response, Compensation Liability Act (42 U.S.C. Section 9601, et seq., as
amended) or any other “super fund” or “super lien” law or any other Federal,
State, or local statute, or law, ordinance, code, rule, regulation, order or
decree regulating, relating to, or imposing liability for standards of conduct
concerning any substance or material, as presently in effect. The Property does
not currently contain any underground storage tanks.
 
          Seller hereby indemnifies and holds harmless Purchaser from and
against any and all loss, expense (including without limitation reasonable
attorney fees), liability, cost, claim, demand, action, cause of action and suit
arising out of or in any way related to any breach of any representation,
warranty, covenant or agreement of Seller in this Agreement.
 
          11. Broker and Broker’s Commission.
 
          Purchaser and Seller each represent and warrant to the other that such
party has not incurred an obligation to any other broker or agent in connection
with the transaction contemplated hereby. Each party hereby covenants and agrees
to defend, indemnify and hold harmless the other party against and from any and
all loss, expense, liability, cost, claim, demand, damage, action, cause of
action and suit arising out of or in any manner relating to the alleged
employment or use by such party of any real estate broker or agent in connection
with this transaction. The provisions of this Section 11 shall survive the
Closing of this transaction.
 
          Purchaser represents and warrants that it has not and shall not incur
any broker-dealer, underwriting or placement agent fee and/or discount related
to the issuance of the Units or Shares set forth in Section 3 hereof.
 
          12. Survey and Inspection. Purchaser and Purchaser’s agents, employees
and independent contractors shall have the right and privilege to enter upon the
Property during the Inspection Period to survey and inspect the Property and to
conduct soil borings, environmental assessment and toxic waste studies and other
geological, engineering or landscaping tests or studies, all at Purchaser’s sole
cost and expense. Purchaser hereby covenants and agrees to indemnify and hold
harmless Seller from any and all loss, liability, cost, claim, demand, damage,
action, cause of action and suit arising out of or in any manner related to the
exercise by Purchaser of Purchaser’s rights under this section (but not the
existence of any condition discovered in the course of Purchaser’s inspections
and testing).
 
 
8

--------------------------------------------------------------------------------

 
 
          13. Eminent Domain. If, after the Effective Date and prior to Closing,
Seller shall receive notice of the commencement or threatened commencement of
eminent domain or other like proceedings against the Property or any portion
thereof, Seller shall immediately notify Purchaser in writing, and Purchaser
shall elect within thirty (30) days from and after such notice, by written
notice to Seller, one of the following: (a) not to close the transaction
contemplated hereby, in which event all Earnest Money shall be refunded to
Purchaser and this Agreement shall be void and of no further force and effect;
or (b) to close the purchase of the Property contemplated hereby in accordance
with its terms but subject to such proceedings, in which event the Purchase
Price shall remain the same and Seller shall transfer and assign to Purchaser at
Closing all condemnation proceeds and rights to additional condemnation
proceeds, if any. If Purchaser elects to purchase after receipt of such a
notice, all actions taken by Seller with regard to such eminent domain
proceedings, including but not limited to, negotiations, litigation, settlement,
appraisals and appeals, shall be subject to the approval of Purchaser, which
approval shall not be unreasonably withheld. If Purchaser does not make such
election within the aforesaid time period, Purchaser shall be deemed to have
elected to close the transactions contemplated hereby in accordance with clause
(b) above.
 
          14. Property Damage. If, after the Effective Date and prior to
Closing, the Property shall suffer significant damage as the result of fire or
other casualty, Seller shall immediately notify Purchaser in writing. In the
event said damage results in damage of the improvements situated on the Property
in the amount of Two Hundred Fifty Thousand and No/100 Dollars ($250,000.00) or
greater, Purchaser shall have the right to elect within fifteen (15) days from
and after such notice, by written notice, one of the following: (a) not to close
the transaction contemplated hereby, in which event all Earnest Money shall be
refunded to Purchaser and this Agreement shall be void and of no further force
and effect; or (b) to close the purchase of the Property contemplated hereby in
accordance with its terms but subject to such damage, in which event the
Purchase Price shall remain the same and Seller shall transfer and assign to
Purchaser at Closing all insurance proceeds received or to be received as a
result of such damage, and Purchaser shall receive a credit against the Purchase
Price for any insurance deductible or uninsured loss. If Purchaser does not make
such election within the aforesaid time period, Purchaser shall be deemed to
have elected to close the transactions contemplated hereby in accordance with
clause (b) above.
 
          In the event less than Two Hundred Fifty Thousand and No/100 Dollars
($250,000.00) of damage to the improvements situated on the Property exists,
this Agreement shall remain in full force and effect, but, at Closing, Seller
shall transfer and assign to Purchaser all insurance proceeds received or to be
received as a result of such damage, and Purchaser shall receive a credit
against the Purchase Price for any insurance deductible or uninsured loss.
 
          15. Condition of Property. Subsequent to the Effective Date and prior
to Closing, Seller shall maintain the Property in accordance with its past
practices and ordinary maintenance, but shall not be required to provide any
extraordinary maintenance.
 
 
9

--------------------------------------------------------------------------------

 
 
          16. Operations. After the Effective Date and prior to the Closing
Date, Seller shall neither enter into any new, nor terminate, modify, extend,
amend or renew any existing, lease or service, management, maintenance, repair,
employment, union, construction, leasing or other contract or agreement
affecting the Property (each, a “New Agreement”) without providing at least five
(5) business days prior notice (and opportunity to review and approve the New
Agreement) to Purchaser. Purchaser shall have five (5) business days after
Purchaser’s actual receipt (notwithstanding the notice provisions in Section 17
below) of a true, correct and complete copy of a New Agreement to approve the
same. If Purchaser does not approve any such New Agreement that Seller will
enter into prior to expiration of the Inspection Period, then Purchaser’s sole
and exclusive remedy will be to terminate this Agreement by delivering written
notice to Seller no later than five (5) business days after receiving the New
Agreement, and in such event Purchaser shall receive a full refund of the
Earnest Money. If Purchaser fails to terminate this Agreement as set forth in
the preceding sentence, it shall be deemed to have approved the New Agreement
that Seller will enter into prior to expiration of the Inspection Period in the
form provided. Seller may not enter into New Agreement after expiration of the
Inspection Period unless Purchaser has approved the same in writing. If
Purchaser approves (or is deemed to have approved) any New Agreement and
thereafter consummates the Closing under this Agreement, then it will be
responsible for any leasing commissions and TI Allowance payments expressly set
forth in the approved form of the New Agreement (whether payable before or after
the Closing Date), and Seller shall receive a credit at Closing for any such
leasing commissions and TI Allowance payments which Seller pays prior to
Closing. Seller shall cause any Contracts which Purchaser elects in its
discretion not to assume to be cancelled at or before Closing. Seller shall
promptly notify Purchaser in writing of any default by any party under any Lease
that occurs after the Effective Date, and if any such default occurs Purchaser
may terminate this Agreement and receive a full refund of the Earnest Money.
 
          17. Notice. Each notice required or permitted to be given hereunder
shall be in writing and shall be deemed to have been duly given (i) two (2)
business days after deposit in registered or certified U.S. mail, postage fully
prepaid, (ii) one (1) business day after deposit with a recognized overnight
delivery service such as Federal Express or (iii) immediately upon facsimile or
e-mail transmission provided confirmation of facsimile or e-mail is received and
further provided any such facsimile or e-mail notice shall be sent by one of the
other methods of providing notice on or before the next succeeding business day.
Rejection or other refusal by the addressee to accept shall be deemed to be
receipt of the notice sent. The addresses of the parties to which notices are to
be sent shall be those set forth on the signature page of this Agreement,
provided that a copy of any notice to the Purchaser shall also be sent to T.
Gaillard Uhlhorn, V, Bass, Berry & Sims PLC, 100 Peabody Place, Suite 900,
Memphis, Tennessee 38103, Fax No. 901-543-5999, email: guhlhorn@bassberry.com
and provided that a copy of any notice to the Seller shall also be sent to
Richard A. Merel, Garfield & Merel, Ltd., 223 W Jackson Blvd Ste 1010, Chicago,
IL 60606, Fax No. (312) 288-0120; email: rmerel@garfield-merel.com.
 
          18.  Remedies. If this transaction fails to close by reason of
Purchaser’s wrongful failure to perform its obligations under this Agreement,
the Earnest Money shall be retained by Seller as liquidated damages the parties
hereby acknowledging that Seller’s actual damages in such circumstances would be
difficult, if not impossible, to determine. Seller expressly acknowledges and
agrees that retention of the Earnest Money as provided for herein shall be
Seller’s sole and exclusive remedy in the event of Purchaser’s failure to
perform its obligations hereunder. If this transaction fails to close for any
reason other than Purchaser’s wrongful failure to perform his obligations
hereunder, the Earnest Money shall promptly be refunded to Purchaser. In the
event Seller fails or refuses to convey the Property in accordance with the
terms hereof or otherwise fails to perform its obligations hereunder, Purchaser
shall have the right to a refund of all Earnest Money, specific performance and
all other rights and remedies available at law or in equity for Seller’s breach,
all of which are reserved, cumulative, and nonexclusive. Seller waives the right
to assert the defense of the lack of mutuality in any suit for specific
performance instituted by Purchaser.
 
 
10

--------------------------------------------------------------------------------

 
 
          19. Time of Essence. Time is of the essence of this Agreement.
 
          20. Closing Documents. At or prior to Closing, each party shall
deliver to the other party appropriate evidence to establish the authority of
such party to enter into and close the transaction contemplated hereby. Seller
also shall execute and deliver to the Title Company at Closing, for it to hold
in escrow pending Purchaser’s payment of the Purchase Price, (i) the Deed; (ii)
a certificate with respect to Section 1445 of the Internal Revenue Code stating,
among other things, that Seller is not a foreign corporation as defined in the
Internal Revenue Code and I.R.S. Regulations; (iii) the Assignment and
Assumption Agreement substantially in the form attached hereto as Exhibit D;
(iv) a letter to each tenant under the Leases in the form reasonably requested
by Purchaser; (v) Seller’s representation and warranty downdate certificate
under Section 10; and (vi) such other documents reasonably necessary or
appropriate to complete and evidence the transaction contemplated hereby,
including without limitation a standard title company owner’s affidavit and a
warranty bill of sale in form reasonably acceptable to Purchaser as to any
personal property included in the Property. Additionally at Closing, the parties
shall enter into an agreement that provides that in the event James C.
Mastandrea is not re-elected as a trustee of Purchaser’s general partner,
Whitestone REIT, in 2009 for a three-year term and appointed Chairmen, President
and CEO for any reason, Purchaser shall repurchase the Shares or Units (as the
case may be) in cash for $5.15 for each Unit or Share transferred pursuant to
Section 3 hereof.
 
          21. Entire Agreement. This Agreement constitutes the entire agreement
of the parties and may not be amended except by written instrument executed by
Purchaser and Seller. All prior understandings and agreements between the
parties are deemed merged herein.
 
          22. Headings. The section headings are inserted for convenience only
and are in no way intended to describe, interpret, define or limit the scope or
content of this Agreement or any provision hereof.
 
          23. Possession. Seller shall deliver actual possession of the Property
at Closing.
 
          24. Applicable Law. This Agreement shall be construed and interpreted
in accordance with the laws of the State of Illinois.
 
          25. Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective heirs,
successors and permitted assigns as the case may be, and Purchaser shall not
have the right to assign its rights hereunder without Seller’s prior written
consent.
 
          26. Surviving Clauses. The provisions of this Agreement relating to
tax prorations after Closing, Purchaser’s indemnification with respect to its
entering upon the Property prior to Closing, Seller’s representations,
covenants, warranties and indemnity agreement in Section 10, Seller’s covenant
not to encumber the Property subsequent to the date hereof, the mutual covenants
of Seller and Purchaser to indemnify each other, as the case may be, as set
forth in Section 11, shall survive any Closing pursuant to this Agreement.
Except as set forth in the preceding sentence or as otherwise expressly set
forth herein, no other provision of this Agreement shall survive the Closing of
this transaction.
 
 
11

--------------------------------------------------------------------------------

 
 
          27. Confidentiality. Neither Purchaser nor Seller shall make any
public announcement or disclosure of any information related to this Agreement
to outside brokers or third parties, before the Closing, without the prior
written specific consent of the other party; provided, however, that Purchaser
may make disclosure of this Agreement to its certain outside parties as
necessary to perform its inspections of the Property and as may be required
under laws or regulations applicable to Purchaser.
 
          IN WITNESS WHEREOF, this Agreement has been duly executed on the day
and year first above written.

                   
ADDRESSES:
 
PURCHASER:
     
2600 S. Gessner Road
Suite 500
Houston, Texas 77063
Attention: John J. Dee
Fax: (713) 465-8847
Email: jdee@whitestonereit.com
 
Whitestone REIT Operating Partnership, L.P.,
A Delaware limited partnership
 
By: Whitestone REIT, a Maryland real estate
investment trust, its general partner
     
By:
  /s/  John J. Dee                
Name:
John J. Dee                 
Title:
   Chief Operating Officer            
SELLER:
         
Bank One, Chicago, NA, as successor by merger with Bank One, Wilmette, f/k/a,
First Illinois Bank of Wilmette, as Trustee under Trust Agreement dated January
29, 1986 and known as Trust Number TWB-0454
   
Attention:
   
Fax:
   
Email:
   
By:
  /s/  Christine C. Young            
Name:
Christine C. Young             
Title:
   Trust Officer  

 
 
12

--------------------------------------------------------------------------------

 
 
SCHEDULE 4
 
DUE DILIGENCE MATERIALS
 
          (a) Plans, drawings, specifications and engineering and architectural
studies and work (including “as built” plans and drawings, if any) with regard
to the Property that are in Seller’s possession;
 
          (b) Any appraisals of the Property in Seller’s possession obtained
during the period during which Seller has owned the Property;
 
          (c) Income and expense statements for the two (2) most recent complete
calendar years and the current year-to-date;
 
          (d) Copies of all current Leases and any amendments or proposed
amendments thereto;
 
          (e) A current rent roll for the Property setting forth, for each Lease
and tenant, (i) the portion of the Property occupied and the square footage of
the space occupied, (ii) the rent payable under such Lease, (iii) the date on
which rent is due under each Lease, (iv) all receipts for rent and the rental
period for which rent has been paid, (v) the expiration date of such Lease and
any renewal or extension options, and (vii) information regarding the status of
security deposits;
 
          (f) Copies of all correspondence in Seller’s possession relating to
the current Leases;
 
          (g) Copies of insurance certificates with respect to the Property;
 
          (h) Copies of all of the Contracts and any amendments or proposed
amendments thereto;
 
          (i) Copies of any soil boring or other similar engineering reports
with respect to the Property obtained during the period during which Seller has
owned the Property; and
 
          (j) Any environmental assessment report or study with respect to the
Property in Seller’s possession.
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
PROPERTY DESCRIPTION
 
Parcel 1: Lot 4 in McHenry Road Homesites, being a subdivision of part of the
Northwest ¼ of the Southwest ¼ of Section 29, Township 43 North, Range 11, East
of the Third Principal Meridian, according to the Plat thereof recorded November
24, 1956 as Document 931656, in Book 1501 of Records, Page 154, in Lake County,
Illinois.
 
Parcel 2: Lot 4 in Spoerlein Farm Commercial Phase 1C, being a subdivision of
part of the Northwest ¼ of the Southwest ¼ of Section 29, Township 43 North,
Range 11, East of the Third Principal Meridian, according to the Plat thereof
recorded May 28, 1985 as Document 2357829, (except that part taken for road
purposes by Case No. 93ED5), in Lake County, Illinois.
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
TENANT ESTOPPEL CERTIFICATE
 
            THIS TENANT ESTOPPEL CERTIFICATE (this “Estoppel”), is executed this
________ day of _______________, 2008, by _________________________ (“Tenant”),
to and in favor of Whitestone REIT, a Maryland real estate investment trust, its
successors and assigns (“Purchaser”), having its principal place of business at
Woodlake Plaza, 2600 S. Gessner, Houston, Texas 77063.
 
R E C I T A L S:
 
 A. Tenant is the lessee under that certain lease executed between Tenant and
Chicago Land Trust Company, as Successor Trustee to LASALLE BANK NATIONAL
ASSOCIATION, Under Trust No. TWB-0454 (“Landlord”), dated ______________,
__200____ (the lease and all amendments thereto are hereinafter referred to as
the “Lease”), covering all or a portion of property legally described in
Schedule I attached hereto and made a part hereof (the “Property”).
 
 B. Purchaser is performing its due diligence as it relates to the potential
purchase of the Property from Landlord which is secured, in part, by an
assignment of leases and rents from the Property.
 
 C. As a condition to of any said purchase of the Property, Purchaser requires
that Tenant enter into this Estoppel and Tenant acknowledges that Purchaser is
relying upon this Estoppel.
 
 NOW, THEREFORE, Tenant does hereby certify to Purchaser as follows:

         
A.
Tenant hereby represents, acknowledges and agrees as follows:
           
1.
The Lease is in full force and effect and has not been amended, modified or
extended.
Yes o No o
     
If No, Please state most recent amendment.
                                                   
2.
The Lease does not contain any options to purchase and/or lease additional
space, rights of set off, rights of first refusal to purchase and/or lease
additional space or any similar provisions regarding acquisition of ownership
interests or additional leased space in the building except as follows:

 
 
15

--------------------------------------------------------------------------------

 
 

                                                                   
3.
Lease commencement date ______________
           
4.
Lease termination date __________________.
           
5.
Current monthly rent $____________.
           
6.
CAM $__________
           
7.
Insurance $__________
           
8.
Real Estate Taxes $_______
           
9.
Current amount due $_______
           
10.
Rent has been paid through ________, 200_ and Tenant has not paid any rentals in
advance.
           
11.
The improvements described in the Lease have been completed and accepted by
Tenant. There is no further obligation of improvements by the Landlord.
           
12.
The security deposit under the Lease is currently $___________________.
           
13.
Has Tenant sublet any portion of the leased premises or assigned any of its
rights under the Lease.
       
o Yes          o No
     
If Yes, sublessee ____________________________________________
           
14.
Tenant is in full and complete possession of the premises demised under the
Lease, such possession having been delivered by the Landlord pursuant to the
Lease and having been accepted by the Tenant.
           
15.
Tenant has no existing claims, defenses or offsets under the Lease against
Landlord, no uncured default exists under the Lease, and no event has occurred
that would, except for the lapse of time, the giving of notice or both,
constitute a default.

 
 
16

--------------------------------------------------------------------------------

 
 

   
16.
Upon Purchaser succeeding to Landlord’s interest under the Lease, Tenant
covenants and agrees to attorn to Purchaser, to recognize such successor
landlord as Tenant’s landlord under the Lease, and to be bound by and perform
all of the obligations and conditions imposed upon Tenant by the Lease. If
requested by Purchaser or any subsequent owner, Tenant shall execute a new lease
with Purchaser, for a term equal to the remaining term of the Lease and
otherwise containing the same provisions and covenants of the Lease.
           
17.
Tenant will not look to Purchaser for the return of the security deposit, if
any, under the Lease, except to the extent that such funds are delivered to
Purchaser.
           
18.
The guaranty of the Lease, if any, is in full force and effect.
           
19.
There are no actions, whether voluntary or involuntary or otherwise pending
against Tenant under the bankruptcy laws of the United States or any portion of
its interest in the Property or the Lease.
         
B.
Tenant shall deliver to Purchaser a copy of all notices Tenant delivers to or
receives from Landlord in accordance with the notice provisions set forth
herein. Prior to terminating the Lease due to a default by Landlord thereunder,
Tenant agrees to notify Purchaser of such default and give Purchaser the
opportunity to cure such default within the later of (i) thirty (30) days after
the expiration of any notice and cure period or (ii) thirty (30) days of
Purchaser’s receipt of such notice (or, if such default cannot reasonably be
cured within such thirty (30) day period, Purchaser shall have such longer time
as may be necessary to cure the default; provided that Purchaser commences the
cure within such period and diligently pursues the cure thereafter).
         
C.
This Estoppel may be executed in any number of counterparts, each of which shall
be deemed to be an original but all of which when taken together shall
constitute one agreement. This Estoppel shall inure to the benefit of Purchaser,
its successors and assigns and shall be binding upon Tenant and its successors
and assigns.
            [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 
 
17

--------------------------------------------------------------------------------

 
 
          IN WITNESS WHEREOF, the Tenant has executed this Estoppel the day and
year first above written.

         
TENANT:
              By:    
Name:
   
Its:
 

 
[notary seal]
 
18

--------------------------------------------------------------------------------

 
 
EXHIBIT C
 
SCHEDULE OF LEASES AND RENT ROLL
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT D
 
ASSIGNMENT AND ASSUMPTION AGREEMENT
 
THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Assignment”) is entered into as
of the ____ of ____________, 20___, between _______________________
(“Assignor”), whose address is ___________________________, and
________________________ (“Assignee”), a _________________________ whose address
is ______________________________________________________.
 
          1. Property. The “Property” means the real property located in the
County of ___________, State of ____________ and the County of ____________,
State of __________ legally described in Exhibit A attached to this Assignment,
together with the building, structures and other improvements located thereon.
 
          2. Leases. The “Leases” means those leases and occupancy agreements
(and guarantees thereof) affecting the Property which are described in Exhibit B
attached to this Assignment. The “Contracts” mean those contracts which are
described on Exhibit C attached to this Assignment.
 
          3. Security Deposits. “Security Deposits” means those security
deposits set forth on Exhibit B.
 
          4. Assignment. For good and valuable consideration received by
Assignor, the receipt and sufficiency of which are hereby acknowledged, Assignor
hereby grants, transfers and assigns to Assignee the entire right, title and
interest of Assignor in and to the Contracts, Leases and the Security Deposits.
 
          5. Assumption. Assignee hereby assumes the obligations of Assignor
under the Contracts and as lessor under the Leases first arising from and after
the date hereof. Assignor shall promptly notify Assignee in writing if any claim
is made against Assignor with respect to any matter which Assignee has agreed to
assume in this Assignment, specifying the nature and details of such claim.
Assignor shall cooperate fully with Assignee and its counsel and attorneys in
the defense against such claim in accordance with their judgment and discretion,
and Assignor shall not pay or settle any such claim without Assignee’s prior
written consent. No person or entity, other than Assignor, shall be deemed a
beneficiary of the provisions of this Section 5.
 
          6. Indemnity. Assignee agrees to indemnify, defend and hold Assignor
harmless from and against any and all claims, damages, demands, causes of
action, liabilities, judgments, losses, costs and expenses (including but not
limited to reasonable attorneys’ fees) asserted against or incurred by Assignor
caused by the failure of Assignee to perform any obligation under the Contracts,
and Leases which obligation was assumed by Assignee hereunder. Assignor agrees
to indemnify, defend and hold Assignee harmless from and against any and all
claims, damages, demands, causes of action, liabilities, judgments, losses,
costs and expenses (including but not limited to reasonable attorneys’ fees)
asserted against or incurred by Assignee caused by the failure of Assignor to
perform any obligation under any of the Contracts, or the Leases first arising
prior to the date hereof.
 
 
20

--------------------------------------------------------------------------------

 
 
          7. Power and Authority. Assignor represents and warrants to Assignee
that it is fully empowered and authorized to execute and deliver this
Assignment, and the individual signing this Assignment on behalf of Assignor
represents and warrants to Assignee that he or she is fully empowered and
authorized to do so.
 
          8. Attorneys’ Fees. If either Assignee or Assignor or their respective
successors or assigns file suit to enforce the obligations of the other party
under this Assignment, the prevailing party shall be entitled to recover the
reasonable fees and expenses of its attorneys.
 
          9. Successors and Assigns. This Assignment shall be binding upon and
inure to the benefit of Assignor and Assignee and their respective successors
and assigns.
 
          10. Counterparts. This Agreement may be executed in any number of
identical counterparts, any or all of which may contain the signatures of fewer
than all of the parties but all of which shall be taken together as a single
instrument.
 
          11. Governing Law. This Agreement shall be governed and interpreted in
accordance with the laws of the State of ___________________.
 
          IN WITNESS WHEREOF, Assignor and Assignee have executed and delivered
this Assignment the day and year first above written.

       
ASSIGNOR
                 
By:
   
Title:
       
ASSIGNEE
             

 
 
21
 